Case: 21-50202     Document: 00515984053         Page: 1     Date Filed: 08/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 18, 2021
                                  No. 21-50202
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Sergio Munoz-Cano,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-416-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Sergio Munoz-Cano appeals his sentence to 16 months of
   imprisonment and three years of supervised release following his guilty plea
   conviction for entry into the United States after deportation. He contends
   that the recidivism enhancement in 8 U.S.C. § 1326(b) is unconstitutional


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50202      Document: 00515984053          Page: 2   Date Filed: 08/18/2021




                                    No. 21-50202


   because it permits a sentence above the otherwise-applicable statutory
   maximum established by § 1326(a) based on facts that are neither alleged in
   the indictment nor found by a jury beyond a reasonable doubt. While Munoz-
   Cano acknowledges this argument is foreclosed by Almendarez-Torres v.
   United States, 523 U.S. 224 (1998), he nevertheless seeks to preserve it for
   possible Supreme Court review. In response, the Government has filed a
   motion for summary affirmance or, in the alternative, an extension of time to
   file a brief.
           This court has held that subsequent Supreme Court decisions such as
   Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v. New Jersey, 530
   U.S. 466 (2000), did not overrule Almendarez-Torres. See United States v.
   Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
   492 F.3d 624, 625-26 (5th Cir. 2007). Thus, the parties are correct that
   Munoz-Cano’s argument is foreclosed, and summary affirmance is
   appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969).
           Accordingly, the Government’s motion for summary affirmance is
   GRANTED, its alternative motion for an extension of time to file a brief is
   DENIED, and the judgment of the district court is AFFIRMED.




                                         2